Per Curiam. .
Our consideration of the alleged verbal inaccuracies contained in the opinion filed in tills cause, and alleged'as a basis for a rehearing, has not convinced us that there is anything of sufficient materiality or substance contained therein to change our views as expressed in the opinion upon the legal questions involved, as presented in the facts contained in the briefs.
Where nothing can be gained of benefit to the applicant, neither a new trial nor a rehearing will be awarded. Van Dyke v. Van Dyke, 17 N. J. L. 478.
The petition, therefore, will be denied.